                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


NORTHSTAR BATTERY COMPANY,                           )
LLC,                                                 )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )      Case No. 6:18-CV-03065-MDH
                                                     )
ENXERGY, LLC,                                        )
                                                     )
                         Defendant.                  )


                                               ORDER

       Before the Court is Plaintiff’s Combined Motion to Strike and Request for Entry of Default

Judgment. (Doc. 23). Plaintiff requests that the Court Strike Defendant’s Motion to Dismiss for

Failure to State a Claim Pursuant to Fed. R. Civ. P. 12(b)(6) and/or for a More Definite Statement

Pursuant to Fed R. Civ. P. 12(e). (Doc. 22). For the reasons explained below, the Court will grant

in part and deny in part Plaintiff’s Motion.

       A. Motion to Strike

       Plaintiff moves for Defendant’s 12(b)(6) and (12)(e) Motion to be struck because under

Fed R. Civ. P. 12(g)(2), “a party that makes a motion under [Rule 12] must not make another

motion under [Rule 12] raising a defense or objection that was available to the party but omitted

from its earlier motion,” except as provided in Rule 12(h)(2) or (3). Defendant previously filed a

Motion to Dismiss and/or Transfer for lack of subject matter jurisdiction, lack of personal

jurisdiction and for improper venue under Rule 12(b)(1), 12(b)(2), and 12(b)(3). (Doc. 11).

Plaintiff argues that when this earlier Motion was filed, the 12(e) objection and 12(b)(6) defense

were available to Defendant and thus were required to be joined to the earlier Motion under Rule

                                                 1
                                                  
12(g)(2). Plaintiff contends that since they were omitted from the earlier Motion, they cannot be

considered now.

       In response, Defendant states that it has preserved its right to file its instant Motion because

it falls under the exception outlined in Rule 12(h)(2). Rule 12(h)(2) allows a 12(b)(6) motion that

would otherwise be precluded by 12(g)(2) to be raised “in any pleading allowed or ordered under

Rule 7(a).” Rule 7(a) lists the pleadings allowed under the Federal Rules of Civil Procedure. The

essence of Defendant’s argument is that “Rule 12(h)(2) allows a motion under Rule 12(b)(6) to be

raised at any time where the Court allows the movant an answer or other responsive pleading.”

       Defendant’s argument on this point is unavailing. The text of Rule 12(h)(2) plainly does

not allow a Rule 12(b)(6) motion to be raised at any time where the movant may answer or

otherwise plead responsively. Instead, it allows the 12(b)(6) defense to be raised in any pleading

allowed or ordered under Rule 7(a). Rule 7(a) allows for (1) a complaint; (2) an answer to a

complaint; (3) an answer to a counterclaim designated as a counterclaim; (4) an answer to a

crossclaim; (5) a third-party complaint; (6) an answer to a third-party complaint; and (7) if the

court orders one, a reply to an answer. A 12(b)(6) motion, standing alone, does not fit any of these

pleadings. Because of this, the Court will decline to find that Defendant’s 12(b)(6) Motion may be

properly filed under the Rule 12(h)(2) exception.

       Defendant also argues that it may still file its 12(b)(6) and 12(e) motions because Plaintiff

filed an Amended Complaint following Defendant’s earlier Motion to Dismiss. The Court notes

that Defendant’s earlier Motion to Dismiss for Lack of Jurisdiction and Improper Venue was

indeed filed seven days prior to Plaintiff’s First Amended Complaint. (Doc. 12). However, upon

review of the First Amended Complaint, the Court recognizes that the only difference between the

original and amended Complaint is the addition of information relating to jurisdiction and venue.



                                                  2
                                                   
For this reason, the Court will hold that the defenses and objections Defendant asserted in its

instant Motion, which are unrelated to jurisdiction and venue, were “available to the party” when

it filed its earlier Motion and thus precluded under Fed. R. Civ. P. 12(g)(2).

       Because Defendant’s instant Motion could have been filed concurrently with its earlier

Motion, and because its 12(b)(6) Motion does not fall under the Rule 12(h)(2) exception, the Court

will grant Plaintiff’s Motion to Strike Defendant’s 12(b)(6) and 12(e) Motions.

       B. Request for Entry of Default Judgment

       Plaintiff requests that this Court enter default judgment against Defendant for failing to file

a proper responsive pleading within the period set forth by the Federal Rules of Civil Procedure.

In the Court’s September 13, 2018 Order, it granted Defendant until September 26, 2018, to

Answer or file a responsive pleading to Plaintiff’s First Amended Complaint. (Doc. 21). Defendant

did not file an answer or a responsive pleading that complies with Rule 12 by that date. Under Rule

55(a), “When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party’s default.” On this basis, Plaintiff argues that it is entitled to default judgment against

Defendant.

       The entry of default is an “extreme” action that is committed to the sound discretion of the

trial court. Nat’l Hockey League v. Metropolitan Hockey Club, 427 U.S. 639, 643 (1976); F.T.C.

v. Packers Brand Meats, Inc., 562 F.2d 178 (8th Cir. 1977). An entry of default is not favored by

law and should be a rare judicial act. In re Jones Truck Lines, Inc., 63 F.3d 685, 688 (8th Cir.

1995). When determining whether to enter a default, the Court may consider inter alia the effect

a default judgment might have, whether the Plaintiff has been substantially prejudiced by the delay

involved, and whether the default was caused by good-faith mistake or by excusable neglect.



                                                 3
                                                   
Belcourt Public School Dist. v. Davis, 786 F.3d 653, 661 (8th Cir. 2015) (quoting Briarpatch Ltd.,

v. Geisler Roberdeau, Inc. 513 F.Supp.2d 1, 3 (S.D.N.Y. 2007).

       After careful consideration of the record, it is obvious to the Court that Defendant’s failure

to plea was a good-faith mistake and that Plaintiff has not been substantially prejudiced by the

delay involved. Although Defendant’s Motion will be struck, the fact of its filing nonetheless

evinces an attempt to defend itself from Plaintiff’s action. The entry of default judgment would be

a wholly inappropriate sanction in such a circumstance. Consequently, it will deny Plaintiff’s

request to enter default judgment against Defendant.

                                         CONCLUSION

       For the reasons stated above, Plaintiff’s Motion to Strike Defendant’s 12(b)(6) and 12(e)

Motions are hereby GRANTED and Defendant’s 12(b)(6) and 12(e) Motions are STRUCK.

Plaintiff’s Request for Entry of Default Judgment is DENIED. Defendant is ORDERED to file

a responsive pleading as well as any non-waived motions under Fed. R. Civ. P. 12 by November

2, 2018.

       IT IS SO ORDERED.



DATED: October 24, 2018



                                                         /s/ Douglas Harpool______________
                                                       DOUGLAS HARPOOL
                                                       UNITED STATES DISTRICT JUDGE




                                                 4
                                                   
